ITEMID: 001-71305
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF POSEDEL-JELINOVIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: No violation of Art. 6-1;Remainder inadmissible
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1936 and lives in Split.
5. The applicant was a holder of a specially protected tenancy on a flat in Split. Under the legislation in force, all holders of specially protected tenancies were entitled to buy their flats under favourable terms, provided that they purchased only one flat. In 1993 the applicant purchased that flat and subsequently donated it to her son.
6. The applicant’s late husband had a specially protected tenancy on another flat in Split. He died in 1995, before he could exercise the right to purchase that flat.
7. The applicant, as her husband’s heir, instituted administrative proceedings for acknowledgment of her specially protected tenancy. Her tenancy on the second flat was acknowledged on 17 April 1997.
8. On 23 October 1998 the applicant instituted civil proceedings in the Split Municipal Court (Općinski sud u Splitu), requesting the court to order the City of Split to conclude a flat purchase agreement with her.
9. On 30 April 1999 the applicant filed a motion for withdrawal of the first-instance judge. On 10 May 1999 her motion was dismissed because there was no evidence that the judge was biased.
10. On 13 July 1999 the Municipal Court dismissed the applicant’s claim. It found that the applicant had already bought one flat as a holder of a specially protected tenancy and that she had no right to buy another one.
11. On 13 October 2000 the Split County Court (Županijski sud u Splitu) dismissed the applicant’s appeal for the same reasons.
12. In 2000 the applicant proposed to the competent State Attorney’s Office (Državno odvjetništvo) to file a motion for the protection of legality (zahtjev za zaštitu zakonitosti), an extraordinary remedy under the domestic law. Her proposal was denied on 20 February 2001.
13. Meanwhile, on 4 December 2000 the applicant also filed a constitutional complaint claiming that the Municipal Court and the County Court, in their judgments of 13 July 1999 and 13 October 2000, had violated her right to respect for home and property.
14. The Government submit that throughout the proceedings the applicant was filing various submissions to the Constitutional Court (Ustavni sud Republike Hrvatske). In one of them, a letter dated 27 February 2001, the applicant requested the Constitutional Court to “terminate all judicial actions and remand the case to the County Court”. Further letters of the applicant, from November 2001 onwards, consisted of rush notes.
15. On 30 June 2004 the Constitutional Court dismissed her complaint as ill-founded.
16. The Specially Protected Tenancies (Sale to Occupier) Act (Zakon o prodaji stanova na kojima postoji stanarsko pravo, Official Gazette no. 27/1991 with further amendments) (“the Act”) regulates the conditions of sale of flats let under specially protected tenancies. Section 1 of the Act entitles the holders of specially protected tenancies on publicly-owned flats to purchase such flats under favourable conditions, provided that each holder buys only one flat.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
